Title: To James Madison from an Unidentified Correspondent, 21 April 1812 (Abstract)
From: 
To: Madison, James


21 April 1812, New York. Having just learned that the government intends to appoint an additional judge for the district of New York, recommends John Ferguson of this city. “He is a man of honor and probity, and sincerely attached to the present Administration of the General Government.” Believes that Governor Tompkins and Mr. Sanford would confirm this. “The appointment of Mr Ferguson would give great satisfaction to the real friends of the President among us.” Having no acquaintance with JM, has withheld his name on the grounds that it might be held “indecorous in a stranger to give it, and that it would neither add to, nor diminish from the intrinsic merits of this recommendation.”
